In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1807V
                                    Filed: October 18, 2019


    BARBARA ANN BUSTILLOS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


John Walton Brookman, Brookman PLLC, Fort Worth, TX, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

       On November 26, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) as a
result of receiving a seasonal quadrivalent inactivated influenza vaccination, on October
21, 2015. Petition at 1, ¶ 1. Petitioner further alleges that she received the vaccination
in the United States, that she suffered the residual effects of his GBS for more than six
months, and that neither she nor any other party has filed a civil action or received
compensation for her GBS. Id. at ¶¶ 2, 28, 29. The case was assigned to the Special
Processing Unit of the Office of Special Masters.
1 I intend to post this ruling on the United States Court of Federal Claims' website. This means the ruling
will be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material
fits within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On October 17, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concludes that “petitioner suffered the Table injury of
GBS following a flu vaccine within the [Vaccine Injury] Table time period, and that there
is not a preponderance of the medical evidence that petitioner’s GBS was due to a
factor unrelated to the vaccination . . . . The claim also meets the statutory severity
requirements because petitioner experienced sequelae of her GBS for more than six
months.” Id. at 5, (citing 42 C.F.R. §§ 100.3(a)(XIV)(D); 42 U.S.C. §§ 300aa-13(a)(1),
300aa-11(c)(1)(D)(i).

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.


                                                s/Brian H. Corcoran
                                                Brian H. Corcoran
                                                Chief Special Master




                                            2